Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claims under 35 USC 112, the applicant argues that the specification is fully enabled.  The examiner disagrees. With respect to the rejection regarding how to acquire the reference particulate matter concentration” simply disclosing “by a light scattering method” is not enough support for such an essential component to the claim.  Light scattering methods are known for measuring concentrations, the examiner agrees.  However, it is not clear how generic light scattering methods are incorporated and matched up with the other measurements in order that the controller can perform the required calculations.  No indication of type of light scattering, altitude, baseline, units used or other various details that would be required in order for the invention to function.  For this reason, the rejection remains. 
With respect to the applicant’s argument regarding “the communication unit” being fully defined in the specification by structure, the examiner disagrees.  The specification fails to disclose any structure.  The applicant points out that a prior art search discloses a myriad of prior art references with “a communication unit” which is exactly why it is unclear in this application.  Communication unit can mean many different things and has a breadth far outreaching the extent of support for the communication unit in this application.  The applicant asserts on page 4 that the communication “performs transmission/reception of data, signals, or information, such as measurements” with which the examiner agrees.  However, the rest of that sentence “via various wireless/wired communication schemes, such as Wibro, WiMAX, 4G, 5G, etc” and later one “may be a hardware structure, such as a communication device, module, chip, or interface for external communication” is the issue since it is unclear that the communication unit actually has the structure to perform the tasks with all these structural and often non-structural possibilities. An application cannot be based upon all possible communication methods known now and in the future.  The communication unit must be bound by some known structure.  It is not clear the communication device of the claims is also the described “particulate matter concentration computation server 130” as asserted by the applicant.  If applicant wishes to claim the server instead of a communication unit, the claim language needs to be amended such. 
With respect to applicant’s arguments that examiner has not considered all claim language, the examiner disagrees.  The examiner noted in the previous action that the structure of the measuring devices themselves are not actually claimed but rather referred to as the initiation or end point of certain data transmissions.  All of the claim language has been considered with respect to how it affects the whole of the claimed invention however that does not mean that all the words equally can differentiate form prior art. 
With respect to the applicant’s arguments regarding Du as prior art in the rejection of claims under 35 USC 102, the examiner is not persuaded.  The applicant argues that Du fails to select a standard measuring device and a reference measuring device …based on a predetermined criterion including among other things the individual measuring terminal. The examiner disagrees.  The global weather model and the global chemical model (the standard and reference measuring devices of Du) are selected based on certain criteria.  The global weather model depends on wind speed and direction while the global chemical model is based on particulate matter. 
With respect to applicant’s further arguments regarding Du, the examiner notes that the claimed limitations that the applicant relies upon are subject to rejection under 35 USC 112 below.  These limitations are not clear nor supported.  In the broadest reasonable interpretation, the examiner believes Du does disclose all the limitations as described below with respect to the obscurity of the claimed limitations. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claim 1 and 11, and  “a positioning unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing how to acquire a reference particulate matter concentration or measuring identifying a quantitative correlation with a measurement from an individual measuring terminal which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Both the claims and specification simply disclose that the “reference particulate matter concentration” is received however fails to disclose where that is computed and how.  The reference particulate matter concentration measurement is not defined well enough within claims or specification so as to allow one of ordinary skill in the art to make or use the invention.  Correction is required. 

With respect to claims 1, 3-6, 8-12, the limitation regarding “selecting …based on a predetermined criterion” goes on to describe the predetermined criterion however fails to disclose how any of this information is known (distance, concentration, wind direction, wind speed).  The specification fails to support using these criterion is any meaningful way lacking algorithms or other methods to be followed to apply the criterion to the data.  The controller is not enabled to perform these functions.  Additionally, it is unclear how the communication device receives this data as there is no actual measurement or data transfer structure or step. 

With respect to claims 1, 3-6, 8-12, claim limitation “at least one reference measuring device”, “at least one standard measuring device,” and “an individual measuring terminal” are disclosed as providing data to the controller.   However, the written description fails to sufficiently disclose the corresponding structure or definition of these devices. The specification in P.0043 simply discloses the reference measuring device may be in a government operated center and provides concentration measurements.  However, the specification does not disclose any structure regarding the measuring units and more specifically, the type of output they produce such that the controller can receive concentration measurements from them and then compute a correction constant.  The measuring devices themselves are not limiting on the computation device, however the controller is not enabled to receive concentration measurements in any format from any type of measuring device and then compute a correction factor as claimed.

With respect to claims 1, 3-6, 8-12, the claimed limitation “to allow the individual measuring terminal to correct a particulate matter concentration measurement based on the particulate matter correction constant” is not enabled.  The individual measuring terminal is not claimed as part of the structure and the controller is not enabled such that after outputting a correction constant it ensures that the individual measuring terminal can use that correction constant.  The claimed cannot be based upon elements that are not actually part of the device itself.  Correction is required. 

With respect to claim 6, 9, 10, the limitation “correcting a particulate matter concentration measurement based on the particulate matter correction constant” is not enabled in the specification.  The specification fails to disclose any steps or algorithms to enable one skilled in the art to take a correction constant and apply it universally to a particulate matter concentration measurement.  Correction is required. 

Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, 3-6, 8-12, the limitations regarding the “reference measuring device,” “the standard measuring device,” and “the individual measuring terminal” are not claimed as part of the device, however are linked to the communication unit.  It is unclear exactly how limiting these devices are on the computing device claimed.  The type of data received from these devices must be able to interface with the communication unit and be used in the computations of the controller, however these are not limitations clear in the claim.  The format of the data is not specified in the specification but seems to be essential for the controller to compute a correction.  Correction is required. 

With respect to claim 6, 9, 10, 11, 12, the limitation regarding how the standard measuring device and reference measuring device obtain their data is not clear if or how it limits the claimed method.  The limitations regarding a gravimetric or beta ray absorption method and light scattering method are not positively recited as method steps, however could not actually limit the method unless claimed so.  Correction or clarification is required. 

With respect to claims 1, 3-6, 8-12, claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in P.0054 and P.0070 discloses many things the communication unit can do or be connected to, however fails to disclose any structure of the actual communication unit.

With respect to claims 1, 3-6, 8-12, the limitation regarding the predetermined criterion lacks antecedent basis for “the individual measuring terminal” and “particulate matter concentration”.  Claim 1 discloses controlling the communication unit to transmit the computer particulate matter correction constant to an individual measuring terminal” however claims 6 and 11 fail to disclose an individual measuring terminal at all.  The “particulate matter concentration” lacks antecedent basis because it is unclear if it is referring to the measurement from the reference device, the standard device, the individual measuring terminal, or a corrected amount.  is required. 

With respect to claim 6, the limitation “the at least one standard measuring device” and “the at least one reference measuring device” lack antecedent basis.  No standard or reference measuring devices were previously described. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. U.S. Patent #10,330,655.
With respect to claim 1, 6, and 11, Du discloses air quality forecasting calibration comprising:
A communication unit receiving a reference particulate matter measurement from a reference measuring device and receiving standard particulate matter concentration from a standard measuring device (Figure 1, global weather model 105 = reference measuring device, global chemical model 115 = standard measuring device, Col. 3, l 21-25, air pollutant concentration = standard particulate matter concentration, )
A controller selecting a standard measuring device from among the at least one standard measuring device and a reference measuring device from among the at least one reference measuring device based on a predetermined criterion, wherein the predetermined criterion includes particulate matter concentration, wind direction, or wind speed (Col.3, l 14-29, wherein the global chemical model (standard measuring device) is selected based on particulate matter concentration and the global weather model (reference measuring device) is selected based on wind direction and speed)
Computing a particulate matter correction constant based on a difference between the reference particulate matter concentration measurement and the standard particulate matter concentration measurement and controlling the communication unit to transmit the computed particulate matter correction constant to an individual measuring terminal (Col.4, l 41-63, Col.5, l 29-39, 65- Col.6, l 4, regional model = individual measuring terminal)
Correcting a particulate matter concentration measurement based on the particulate matter correction constant (Col.4, l 40-45)
A particulate matter measuring unit measuring the concentration of particulate matter using the light scattering method (Col.3, l 63-66, Col.5, l 4-8)
It should be noted that the limitations regarding the configurations of the reference measuring device, individual measuring device, and standard measuring device are not limiting on this claimed device.  The claim is drawn only to a controller and communication unit.  The measuring devices themselves are not part of the claim, only the signals that they send.  The structure responsible for those signals does not affect the structure of the communication unit able to receive those signals.  If the applicant wishes specifics regarding the measuring devices to be limiting, the devices themselves need to be included in the claim. 
Additionally, it should be noted that the limitation “to allow the individual measuring terminal to correct a particulate matter concentration measurement based on the particulate matter correction” is an intended use limitation and does not structurally affect the device. 

With respect to claims 3-5 and 8-10, Du discloses all of the limitations as applied to claim 1 above.  In addition, Du discloses:
A database storing respective identifiers and locations of the standard measuring device and reference measuring device with the identifiers matched with locations (Col.5, l 54- Col.6, l 11, identifiers = zones, locations = area codes)
The database stores atmospheric or weather information in the locations of the standard measuring device and the reference measuring device with the atmospheric or weather information matched with the respective identifiers of the standard measuring device and the reference measuring device (Col.5, l 54- 64, atmospheric information = air quality)
The communication unit receives the reference particulate matter concentration measurement along with an identifier of the reference measuring device from the reference measuring device (Col.5, l 54-64)

With respect to claim 12, Du discloses all of the limitations as applied to claim 1 above. In addition, Du discloses:
A positioning unit measuring a location of the particulate matter measuring terminal to compute the particulate concentration correction constant using the standard and reference measuring device located closest to the particulate matter measuring terminal (Col.5, l 54- Col.6, l 11)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877